   Case 3:20-cv-02277-BRM Document 12 Filed 04/20/20 Page 1 of 3 PageID: 38




                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

Patricia Astorga                                             970 Broad Street, 7th floor                     973-645-2700
Assistant United States Attorney                             Newark, New Jersey 07102                   Fax: 973-645-2702


                                                             April 20, 2020

Via Email and ECF
The Honorable Brian R. Martinotti
United States District Judge
Clarkson S. Fisher Federal Building
 and United States Courthouse
402 E State St, Trenton, NJ 08608

                  Re:      United States v. Steven Bradley Mell
                           Crim. No. 18-757/Civ. No. 20-2277

Dear Judge Martinotti:

       The Government respectfully requests entry of an order that would
permit Robert Anthony Bianchi, Esq., John C. Whipple, Esq., and Michael P.
Koribanics, Esq., former defense attorneys for Petitioner Steven Bradley Mell
(collectively, “Former Counsel”), to disclose to the Government otherwise
privileged communications that have been placed in issue by virtue of Mr.
Mell’s claims of ineffective assistance of counsel in his § 2255 motion. The
Government also asks that this order permit Former Counsel to provide the
Government with any documents that bear on those ineffective assistance of
counsel claims.

      A claim of ineffective assistance of counsel typically permits the counsel
who provided that assistance to voluntarily disclose confidential client
information reasonably necessary to refute the claim. That is because the
claim implicitly waives the attorney-client privilege for any communications
implicated by that claim. 1 In his Petition, Mell alleges that Former Counsel

         1See, e.g., United States v. Pinson, 584 F.3d 972, 977 (10th Cir. 2009) cert.
denied 130 S.Ct. 1548 (2010) (“When a habeas petitioner claims that he received
ineffective assistance of counsel, he puts communications between himself and his
attorney directly in issue, and thus by implication waives the attorney-client privilege
with respect to those communications.”); In re Lott, 424 F.3d 446, 453 (6th Cir. 2005)
  Case 3:20-cv-02277-BRM Document 12 Filed 04/20/20 Page 2 of 3 PageID: 39



were ineffective for: (i) failing to object to or appeal from the Court’s allegedly
“impermissible participation in the plea negotiations;” (ii) erroneously advising
Petitioner that he had no right to appeal his sentence; and (iii) failing to seek
dismissal of the complaint or information under Speedy Trial grounds.

      To address these claims, the Government needs to interview Former
Counsel about their communications with Mell, including legal advice they
provided and strategic decisions they made in consultation with Mell. Former
Counsel should be permitted to disclose to the Government both the
communications they each had with their former client as well as any
documents that are relevant to resolving the claims asserted by the Petitioner.
That will enable the Government to better assess Mell’s ineffectiveness claims,
while assuring Former Counsel, who have not yet confirmed whether they will
speak with the Government in the absence of a court order, that providing this
information will not violate their duty to their former client. 2

(“The implied waiver in habeas proceedings [is] the result of petitioner’s assertion of
his own counsel’s ineffectiveness.”); Bittaker v. Woodford, 331 F.3d 715, 716 (9th Cir.
2003) (en banc) (“It has long been the rule in the federal courts that, where a habeas
petitioner raises a claim of ineffective assistance of counsel, he waives the attorney-
client privilege as to all communications with his allegedly ineffective lawyer.”);
Johnson v. Alabama, 256 F.3d 1156, 1178 (11th Cir. 2001) (holding that, by bringing
an ineffective-assistance claim, § 2255 movant waives attorney-client privilege with
respect to conversations that “bore on his attorney’s strategic choices.”); Tasby v.
United States, 504 F.2d 332, 336 (8th Cir. 1974) (“[Attorney-client] privilege is waived
when a client attacks his attorney’s competence in giving legal advice, puts in issue
that advice and ascribes a course of action to his attorney that raises the specter of
ineffectiveness or incompetence.”); Laughner v. United States, 373 F.2d 326, 327 (5th
Cir. 1967) (“[W]here, as here, the client alleges a breach of duty to him by the attorney,
we have not the slightest scruple about deciding that he thereby waives the privilege
as to all communications relevant to that issue.”).

      2  Under the Model Rules of Professional Conduct, a lawyer may reveal
information reasonably necessary to respond to allegations concerning the lawyers
representation of the client. Comment 5 to Model Rule 1.6 defines confidential
information to include “not . . . only matters communicated in confidence by the client
but also to ‘all information relating to the representation, whatever its source.” See,
MODEL RULES OF PROF’L CONDUCT R. 1.6 cmt.[3] (2009). Hence, information
relevant to an ineffective assistance of counsel defense would be covered by Rule 1.6.
The self-defense exception to the duty of confidentiality permits a lawyer to disclose
otherwise confidential client information to the extent he reasonably believes is
necessary to ‘respond to allegations in any proceeding concerning the lawyer’s
representation of the client[.]” MODEL RULES OF PROF’L CONDUCT R. 1.6(b)(5)
(2009). Accordingly, defense counsel would be permitted to disclose only as much
information as reasonably necessary to defend against the allegations. See, MODEL
RULES OF PROF’L CONDUCT R. 1.6 cmt. 14 (2009) (The exceptions to the
                                              -2-
  Case 3:20-cv-02277-BRM Document 12 Filed 04/20/20 Page 3 of 3 PageID: 40



       Therefore, the United States respectfully requests that the Court permit
Former Counsel to discuss the substance of their representation of Mr. Mell
and provide the Government with any documents bearing on the former client’s
ineffectiveness claims. For the Court’s convenience, I have enclosed a
proposed Order to accomplish that end.

      Thank you for your consideration of this request.


                                               Respectfully,

                                               CRAIG CARPENITO
                                               United States Attorney

                                               /s/ Patricia Astorga
                                               By: Patricia Astorga
                                               Assistant U.S. Attorney



cc: Steven Bradley Mell
71587-050
Low Security Correctional Institution-Allenwood
P.O Box 1000
White Deer, Pa 17887




confidentiality rule “permit[ ] disclosure only to the extent the lawyer reasonably
believes necessary to accomplish one of the purposes specified . . . . [A] disclosure
adverse to the client’s interests should be no greater than the lawyer reasonably
believes necessary to accomplish the purpose.”); Nat’l Mortgage Equity Corp. v.
Mortgage Pool Certificates Sec. Litig., 120 F.R.D. 687, 692 (C.D. Cal. 1988)
(“[D]isclosure [of confidential information] should be no greater than the lawyer
reasonably believes is necessary to vindicate innocence.”); Adelman v. Adelman, 561
So. 2d 671, 673 (Fla. Dist. Ct. App. 1990) (attorney only may reveal confidential
information necessary to defend himself in a malpractice action); Fellows v. Keating,
No. 3913, 1988 WL 32968, at *2 (Ohio Ct. App. Mar. 11, 1988) (attorney’s disclosure
of confidential information was not sufficiently necessary to defend against accusation
that attorney failed to deliver certain documents to client).

                                             -3-
